DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 13, 2020. As directed by the amendment: Claims 1, 2, 4, 5, 16, 17, and 20 have been amended. Claims 18 and 19 were withdrawn. Claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first frangible region" in ll. 3. There is insufficient antecedent basis for this limitation in the claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixto, Jr. et al. (US 8,028,608), herein referred to as Sixto, Jr.
Regarding claim 20, Sixto, Jr. discloses a surgical instrument (figures 9-11) for implanting a bone fastener (Abstract), the surgical instrument comprising an elongated body (214+250) having a frangible region (268) disposed between a proximal end (216) and a distal end (218) of the elongated body (214+250), the distal end of the surgical instrument (218) configured to (i.e. capable of) engage the bone fastener (Abstract), and the elongated body (214+250) comprising a first visual indicia (256) and a second visual indicia (258), the first visual indicia (256) located at a first portion of the elongated body (214), adjacent to (defined as “near” by Dictionary.com) or contacting the frangible region (268) of the elongated body (214), and the second visual indicia (258) located on or also contacting the frangible region (268) so as to align with the first visual indicia (256) (figure 11), wherein the distal end of the surgical instrument (218) comprises a tip (220) comprising a second frangible region (considered as a portion of element 220) (col. 5, ll. 56-60), the second frangible region (considered as a portion of element 220) being less frangible (col. 5, ll. 56-60) than the frangible region (268) of the elongated body (214) of the surgical instrument (col. 5, ll. 56-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sixto, Jr. (US 8,028,608).
Regarding claim 1, Sixto, Jr. discloses a surgical instrument (figure 9) for implanting a bone fastener (Abstract), the surgical instrument comprising an elongated body (214) having a frangible region (268) disposed between a proximal end (216) and a distal end (218) of the elongated body (214), the distal end of the surgical instrument (218) configured to (i.e. capable of) engage the bone fastener (Abstract), wherein the distal end of the surgical instrument (218) comprises a tip (220) comprising a second 
Yet, Sixto, Jr. lacks a detailed description on wherein the bone fastener being less frangible than the frangible region of the elongated body of the surgical instrument.
However, optimization within prior art conditions or through routine experimentation involves only routine skill in the art (see MPEP 2144.05 II.), wherein one would optimize certain portions of the assembly to determine the level of the strength in relation to the bone fastener so that the bone fastener does not break when in process of implantation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sixto, Jr.’s surgical instrument configured to engage the bone fastener with wherein the bone fastener being less frangible than the frangible region of the elongated body of the surgical instrument, since it is known that optimization within prior art conditions or through routine experimentation involves only routine skill in the art. 
Regarding claim 2, the modified Sixto, Jr.’s surgical instrument has wherein the surgical instrument (figure 9) comprises a first visual indicia (256) and a second visual indicia (258), the first visual indicia (256) located at a first portion of the elongated body (214), adjacent to (defined as “near” by Dictionary.com) or contacting the frangible region (268) of the elongated body (214), and the second visual indicia (258) located on (defined as “in contact or connection with the surface of” by Dictionary.com) a second or also contacting the frangible region (268) so as to align with the first visual indicia (256) (figure 11).
Regarding claim 7, the modified Sixto, Jr.’s surgical instrument discloses all the features/elements as claimed but lacks a detailed description on wherein the frangible region is positioned from about 1 to about 3.5 inches from the distal end of the elongated body.
However, the prior art discovering optimum and workable ranges involves only routine experimentation in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Sixto, Jr.’s surgical instrument with wherein the frangible region is positioned from about 1 to about 3.5 inches from the distal end of the elongated body, since such a modification is considered an optimization of the size of the prior art and one of ordinary skill in the art would have come up with the measurement as claimed. 
Regarding claim 8, the modified Sixto, Jr.’s surgical instrument has wherein the frangible region (268) comprises a shear ring (col. 5, ll. 38-40 and figure 9).
Regarding claim 9, the modified Sixto, Jr.’s surgical instrument has wherein the frangible region (268) has a diameter that is less than a diameter of the distal end (218) of the elongated body (214) (figure 9).
Regarding claim 14, the modified Sixto, Jr.’s surgical instrument has wherein the surgical instrument is a driver (col. 5, ll. 5-6 and figure 9), a drill bit, or a burr.

Yet, Sixto, Jr. lacks a detailed description on the bone fastener being less frangible than the frangible region of the elongated body of the surgical instrument.
However, optimization within prior art conditions or through routine experimentation involves only routine skill in the art (see MPEP 2144.05 II.), wherein one would optimize certain portions of the assembly to determine the level of the strength of the bone fastener so that it does not break during implantation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sixto, Jr.’s surgical instrument configured to engage the bone fastener with wherein the bone fastener being less frangible than the frangible region of the elongated body of the surgical instrument, 
Regarding claim 17, the modified Sixto, Jr.’s surgical instrument has wherein (i) the bone fastener has at least a first frangible region, the first frangible region of the bone fastener being less frangible than the frangible region of the elongated body of the surgical instrument; or (ii) the surgical instrument comprises a first visual indicia (256) and a second visual indicia (258), the first visual indicia (256) located at a first portion of the elongated body (214), adjacent to (defined as “near” by Dictionary.com) or contacting the frangible region (268) of the elongated body (214), and the second visual indicia (258) located on (defined as “in contact or connection with the surface of” by Dictionary.com) a second portion of the elongated body (214), adjacent to (defined as “near” by Dictionary.com) or also contacting the frangible region (268) so as to align with the first visual indicia (256) (figure 11).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sixto, Jr. as applied to claims 1 and 2 above, and further in view of Baker et al. (US 2016/0324562), herein referred to as Baker.
Regarding claim 10, the modified Sixto, Jr.’s surgical instrument discloses all the features/elements as claimed but lacks a detailed description on wherein the first visual indicia and the second visual indicia comprise a laser marking.
However, Baker teaches indicia (70) may be provided as laser markings (¶40) to provide a visually or tactilely perceptible indication (¶40).

Regarding claim 11, the modified Sixto, Jr.’s surgical instrument has wherein the laser marking (¶40 of Baker) is linear (figure 9 of Sixto, Jr.).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sixto, Jr. as applied to claims 1 above, and further in view of Daly (US 2018/0153599).
Regarding claim 15, the modified Sixto, Jr.’s surgical instrument discloses all the features/elements as claimed including wherein the surgical instrument comprises stainless steel (col. 2, II. 50-52) but lacks a detailed description on wherein the bone fastener is titanium.
However, Daly teaches a bone fastener (2) is formed of a titanium material (¶52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Sixto, Jr.’s surgical instrument having the bone fastener with a titanium material as taught by Daly, since such a material is compatible (¶52). 

Allowable Subject Matter
Claims 3-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-10, under 35 U.S.C. 102 and 35 U.S.C. 103, of the Remarks are directed to the amended claims and the references Tchurukdichain and Daly. Thus, the Examiner has relied upon the reference Sixto, Jr. to teach applicant’s amended features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775